Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as a personal cleansing composition in either solid or liquid form comprising a higher  fatty acid which is defined broadly in the specification as having 5-25 carbon atoms; a N-methyl taurine;  and a polymer such as dimethyl diallyl ammonium chloride as a monomer (Polyquaternium-7 is preferred polymer) having a molecular weight of less than 200,000 or less.
Claim Rejections - 35 USC § 102

Claim(s) 1 ejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamato et al (2006/0094610) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Ishimori et al (2014/0086864) in view of Yamato et al (2006/0094610) is withdrawn in view of the amended claims.
Response to Arguments
Applicant’s arguments, see amendment, filed 3/1/2022, with respect to the rejection(s) of claim(s) 1 under sections 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimura et al (8,946,137).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (8,946,137) in view of JP (09-157688).
Kimura et al disclose a skin washing agent having excellent foaming and creaminess feeling upon the skin (abstract). The compositions comprise (a) a fatty acid, (b) one or more polymers selected from formula (I) or a monomer such as dimethyldiallylammonium chloride (DADMAC) having a molecular weight of from 5,000 to 7,500 (col. 4, lines 1-36 and col. 5, line 10-17); (c) a polyglyceryl monoalkyl ether; and (d) an acylmethyl taurine of formula (III) (col. 6, lines 36-56). 
Kimura et al teach a soap compound such as sodium acylmethyl taurine, they lack a specific teaching of applicant’s higher fatty acid and sodium N-methyl taurine soap in admixture.
JP ‘688 teach a detergent composition or shampoo composition having a compound of a resultant soap mixture obtained by reacting an alkali metal salt such as sodium with C8-C24 higher fatty acid and N-methyl taurine (abstract).
It would have been obvious to the skilled artisan at the time the invention was made to include the specific N-methyl taurine soap of JP’688 to the compositions of Kimura et al since Kimura et al teach the inclusion of the compound sodium acylmethyl taurine and JP ‘688 teach an equivalence of higher fatty acids with sodium N-methyl taurine to provide  soap for personal or detergent usages. Moreover, JP ‘888 teach that said resultant fatty acid and sodium N-methyl taurine provides excellent foaming and better qualities on the skin such as reduced stretchy and cracking (abstract). Accordingly, one skilled would have been motivated to include the specific resultant sodium N-methyl taurine soap with the expectation of providing a personal composition having excellent foaming and qualities that are expected from the prior art of record.
Ishimori et al discloses a shampoo composition comprising N-methyl taurine derivative surfactant as the preferred surfactant and a cationic conditioning polymer (abstract). Coconut oil fatty acid methyl taurine sodium salt or N-myristoyl methyl taurine sodium salt are suggested (0023). With respect to the cationic polymer, a homopolymer of diallyl quaternary ammonium salts is broadly disclosed and formula (IV) (033).
Ishimori et al do not disclose the specific cationic polymer.
Yamato et al is relied upon as set forth above and specifically teach dimethyl diallyl ammonium chloride (polyquaternium-7) as a preferred polymer and exemplifies said polymer accordingly.
It would have been obvious to the skilled artisan would look to said specific
cationic polymer of Yamato et al as an equivalence to the cationic polymer is Ishimori et al and utilize the polymer for its’ intended purpose. Specifically, for the feeling during rinsing and after drying enhancements as described in Yamato et al (0071). Accordingly, the skilled artisan in the absence of a showing to the contrary, would utilize a specific cationic polymer of Yamato et al to the composition of Ishimori et al, which contemplates and broadly utilizes cationic polymers for personal cleansing, given the teachings and suggestion mentioned herein and in the absence of criticality. 
With respect to the specific teaching of applicant’s higher fatty acid and sodium N-methyl taurine soap in admixture JP ‘688 teaches a resultant soap mixture obtained by reacting an alkali metal salt such as sodium with a higher fatty acid and N-methyl taurine (abstract).
It would have been obvious to the skilled artisan at the time the invention was made to include the specific N-methyl taurine soap of JP’688 to the compositions of Ishimori et al since Ishimori et al teach the inclusion of the compound sodium acylmethyl taurine and JP ‘688 teach an equivalence of higher fatty acids with sodium N-methyl taurine to provide  soap for personal or detergent usages. Moreover, JP ‘888 teach that said resultant fatty acid and sodium N-methyl taurine provides excellent foaming and better qualities on the skin such as reduced stretchy and cracking (abstract). Accordingly, one skilled would have been motivated to include the specific resultant sodium N-methyl taurine soap with the expectation of providing a personal composition having excellent foaming and qualities that are expected from the prior art of record.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Ishimori et al (2014/0086864) in view of Yamato et al (2006/0094610) and further in view of JP (09-157688).

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Necholus Ogden Jr.
Examiner 
Art Unit 1761




/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761